UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1700


In Re:   JEFFREY CANTRELL SHAW, a/k/a Jeffrey Shaw,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:10-cr-00489-CCB-1)


Submitted:   October 13, 2016               Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeffrey Cantrell Shaw, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey Cantrell Shaw petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on

his    motion    to   recall   and   reconsider       the   court’s    prior   order

denying Shaw’s Fed. R. Civ. P. 60(b) motion for relief from

judgment in his criminal case.                 He seeks an order from this

court directing the district court to act.                   We find the present

record    does    not    reveal   undue       delay   in    the   district     court.

Accordingly, we grant leave to proceed in forma pauperis and

deny    the   mandamus    petition.       We    dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                    PETITION DENIED




                                          2